DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 08/19/2022. 

	Claims 1, 3, 4, 6-18 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s species election in the reply filed 04/06/2020 has been treated as an election without traverse (MPEP § 818.01(a)) because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.
It is established that the examination of species will be extended to the extent necessary to determine patentability of the Markush-type claim, MPEP 803.02[R-5].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP WO 2014/021393 (WO ‘393), Akemi et al. (JP 2000-044904), Yasukochi et al. (US 2006/0193900), the article by Babu et al. (Pyrrolidones as Penetration Enhancers), and further combined with any of the article by Sasaki et al. (Effect of Pyrrolidone Derivatives on Lipid Membrane and Protein Conformation as Transdermal Penetration Enhancer), the article by Godwin et al. (Transdermal and dermal enhancing activity of pyrrolidones in hairless mouse skin) or Choi et al. (US 2016/0051486), all references are of record.

Applicant Claims 
Claim 1 is directed to a transdermal absorption-type patch preparation comprising an adhesive layer, the adhesive layer comprising
zonisamide or an alkali metal salt thereof,
an adhesive agent comprising a (meth)acrylic copolymer having a pyrrolidone group in an amount of 40% by mass to 95% by mass, and a (meth)acrylic copolymer having a carboxyl group in an amount of 1% by mass to 20% by mass, based on a total amount of the adhesive
layer, and
a transdermal absorption promoter which is comprising N-alkylpyrrolidone, or N-alkylpyrrolidone and at least one member selected from the group consisting of polyethylene glycol monolaurate, isopropyl myristate, isopropyl palmitate, oleyl oleate, and hexyl laurate,
wherein the N-alkylpyrrolidone is N-laurylpyrrolidone, N-octylpyrrolidone, N-heptylpyrrolidone, N-hexylpyrrolidone, N-nonylpyrrolidone, N-decylpyrrolidone, N-undecylpyrrolidone, N-tridecylpyrrolidone, N-tetradecylpyrrolidone, N-pentadecylpyrrolidone, N-hexadecylpyrrolidone. N-heptadecylpyrrolidone, or N-octadecylpyrrolidone
wherein, in the adhesive layer, a content ratio of the (meth)acrylic copolymer having a
carboxyl group and the (meth)acrylic copolymer having a pyrrolidone group is 1:2.0 to 1:95.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
WO ‘393 teaches a percutaneous absorption-type pharmaceutical preparation to deliver zonisamide or an alkali metal salt thereof (abstract). The preparation comprises penetration promoters to improve skin penetration of zonisamide (¶¶ 0008, 0009). The preparation comprises isopropyl myristate (IPM). The reference suggest N-methyl pyrrolidone as permeation enhancer. The preparation is patch comprising adhesive layer that comprises zonisamide, penetration promoter and acrylic adhesive (¶¶ 0024, 0037-0040, 0058, 0136).  Acrylic pressure sensitive adhesive (PSA) include copolymer of 2-ethylhexyl acrylate and pyrrolidone, and copolymers of (meth) acrylic acid octyl ester and acrylic acid. The reference teaches specific preferred acrylic PSA include DURO-TAK 87-2194 and DURO-TAK 87-2051 both disclosed by applicants as carboxyl containing acrylic adhesive, and MAS683 disclosed by applicants as acrylic copolymer having pyrrolidone group (¶¶ 0089-0092). The pressure sensitive adhesive layer has a thickness preferably from 20-200 µm, and 60 µm after drying (¶¶ 0120, 0140). The amount of the drug in the adhesive layer is from 1-50% by weight and preferably 5-30% (¶¶ 0030, 0083). The additional permeation enhancer is present in an amount form 1-40% (¶¶ 0058, 0080, 0084). The adhesive in the adhesive layer forms the rest of 100% by weight of the adhesive layer, e.g. if the drug is 10% and permeation enhancer is 20%, then the adhesive is 70% (¶ 0094). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While WO ‘393 teaches acrylic adhesive include copolymer of 2-ethylhexyl acrylate and pyrrolidone, and copolymers of (meth)acrylic acid octyl ester and acrylic acid, the reference does not teach the claimed amount of each component of the copolymer as claimed by claim 1 comprising 40- 95% by mass of (meth)acrylic copolymer having pyrrolidone group, and % by mass to 1-20% by mass of (meth)acrylic copolymer having a carboxyl, and the ratio of both copolymers of 1:2 to 1:95. While WO ‘393 teaches penetration enhancers in the adhesive layer including IPM and suggests methyl pyrrolidone, the reference does not teach the elected species of N-lauryl-pyrrolidone combined with IPM.
	Akemi teaches transdermal patch to deliver active agent from pressure sensitive adhesive (PSA) matrix comprising mixture of copolymers having excellent compatibility, and the matrix has appropriate skin adhesion and shape retention of the PSA layer (abstract; ¶¶ 0010, 0017). PSA comprises (A) carboxyl containing monomer that improves tackiness of the PSA and is present in amount of 2-20% of the PSA, and (B) methacrylate having N-vinyl-2-pyrrolidone that improves solubility of the drug and is present in 10-80% of the PSA (¶¶ 0018, 0019, 0022-0024). This teaching implies that carboxyl containing monomer is forming 20-90% of copolymers (A) and (B), and methacrylate having N-vinyl-2-pyrrolidone copolymer forms 10-80% of copolymers (A) and (B). Examples of the copolymer is copolymer of acrylic acid-2-ethylhexyl ester and acrylic acid as component (A) and copolymer of acrylic acid 2-ethylhexyl ester and N-vinyl-2-pyrrolidone as component (B) (¶¶ 0025-0027). 
Yasukochi teaches pressure sensitive adhesive used for the adhesive layer of a transdermal patch that offers superior skin absorption of an active pharmaceutical ingredient, as well as a suitable tackiness and cohesive property of the patch. The pressure sensitive adhesive comprises compounds that enhances the drug absorption from the skin while not causing skin irritation. Enhancer includes propylene glycol monolaurate which is a propylene glycol fatty acid ester, isopropyl myristate and N-methyl-2-pyrrolidone. Drugs to be delivered from such pressure sensitive adhesive include antiparkinsonian drugs. The amount of the drug in the adhesive layer ranges from 1-40% and preferably 5-20% by weight of the adhesive layer.  The reference further teaches the pressure sensitive adhesive comprising: an ingredient (A) which is a copolymer of a carboxyl group-containing monomer and (meth) acrylic ester; and an ingredient (B) which is a copolymer of a pyrrolidone group-containing monomer and (meth) acrylic ester. The carboxyl group-containing monomer is preferably acrylic acid or (meth) acrylic acid. It is particularly preferred that the ingredient (A) is a copolymer of acrylic acid and octyl acrylate. The pyrrolidone group-containing monomer is preferably N-vinyl-2-pyrrolidone. It is particularly preferred that the ingredient (B) is a copolymer of 2-ethylhexyl acrylate and N-vinyl-2-pyrrolidone. (abstract; ¶¶ 008, 0010, 0014-0017, 0023-0029, 0038, 0039, 0043, 0044; examples; table 1). 
Babu teaches N-alkyl C12 derivative of pyrrolidone are very effective for transdermal drug penetration. N-alkyl C12 derivative of pyrrolidone is N-lauryl pyrrolidone. The reference teaches that there is a synergistic enhancement in the percutaneous penetration of drugs from the combination of N-alkyl derivative of pyrrolidone and isopropyl myristate (see the entire document, and in particular table 17.1; page 292, right column; page 295, left column; page 297, left column). 
Sasaki studied the effect of pyrrolidone derivatives on lipid membrane and protein conformation as transdermal penetration enhancer. Sasaki found that compound III, which is lauryl pyrrolidone shows highest effect at lowest concentration compared to compound I, which is methyl pyrrolidone. IPM can be used with pyrrolidone derivatives (see the entire document, and particularly page 468, 471, 473). 
Godwin tested 16 pyrrolidones compounds for skin permeation enhancement. Godwin teaches N-lauryl-pyrrolidone has highest skin permeation enhancing rate of all tested 16 pyrrolidones for all skin permeation parameters, and also increases solubility of drugs in IPM (see entire document, and in particular abstract; page 247 and 248; and conclusion).  
Choi teaches that preferred skin permeation enhancers includes lauryl pyrrolidone and IPM, and preferably lauryl pyrrolidone, that provide high skin permeation rate for long time without causing skin irritation (¶¶ 0010, 0031). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide percutaneous absorption-type pharmaceutical preparation to deliver zonisamide comprises acrylic adhesive copolymer comprising zonisamide and copolymer of 2-ethylhexyl acrylate and pyrrolidone as taught by WO ‘393, and use the acrylic pressure sensitive adhesive comprising 10-80% (meth)acrylic acid copolymer comprising pyrrolidone and 2-20% carboxyl containing acrylic adhesive as taught by Akemi. One would have been motivated to do so because Akemi teaches biocompatibility of such components and further teaches carboxyl containing monomers improve tackiness of the PSA, and methacrylate having N-vinyl-2-pyrrolidone copolymer improve solubility of the drug. One would reasonably expect formulating percutaneous absorption-type pharmaceutical preparation comprising adhesive layer comprising zonisamide, copolymer comprising 10-80% (meth) acrylic acid and pyrrolidone and 1-20% carboxyl containing polymer wherein the copolymer components are biocompatible and having improved tackiness and drug solubility. 
Further, one having ordinary skill in the art before the effective filing date of the present invention would have formulating the adhesive layer comprising zonisamide, PSA copolymer, IPM and may contain methyl pyrrolidone as taught by the combination of WO ‘393 and Akemi, and use methyl-pyrrolidone taught by Yasukochi in the adhesive layer because Yasukochi teaches methyl pyrrolidone as skin permeation enhancer that causes no skin irritation. One would reasonably expect formulating adhesive layer comprising zonisamide, PSA, and penetration promoter comprising IPM and methyl pyrrolidone wherein the penetration promoters in the formulation are safe and not irritating to the skin.
Additionally, one having ordinary skill in the art would have used combination of alkyl pyrrolidone and IPM as permeation enhancer as taught by Babu because Babu teaches synergistic enhancement in the percutaneous penetration of drugs from the combination of N-alkyl derivative of pyrrolidone and IPM. 
Furthermore, one having ordinary skill in the art before the effective filing date of the present invention would have formulated the adhesive layer of the combination WO ‘393, Akemi, Yasukochi and Babu comprising zonisamide, copolymer of (meth) acrylic acid and pyrrolidone and carboxyl containing polymer, IPM and methyl pyrrolidone, and use N-lauryl pyrrolidone taught by Sasaki, Godwin and Choi instead of methyl pyrrolidone because Sasaki teaches N-lauryl pyrrolidone shows higher transdermal enhancing effect at lowest concentration compared to methyl pyrrolidone, Godwin teaches N-lauryl-pyrrolidone has highest skin permeation enhancing rate of all tested 16 pyrrolidones for all skin permeation parameters, and also increases solubility of drugs in IPM, and because Choi teaches lauryl-pyrrolidone and IPM are preferred skin permeation enhancers because they provide long skin permeation without skin irritation. One would reasonably expect formulating adhesive layer comprising zonisamide, copolymer, and penetration promoter comprising IPM and N-lauryl pyrrolidone wherein the formulation has enhanced drug delivery at lowest concentration of the lauryl pyrrolidone, and without causing skin irritation.
Regarding the adhesive agent comprises 40-95% (meth)acrylic copolymer having a pyrrolidone group and 1-20% (meth)acrylic copolymer having a carboxyl group as claimed by claim 1, Akemi teaches 10-80% (meth)acrylic copolymer having a pyrrolidone group and 20-90% carboxyl containing acrylic adhesive. The amount of the polymers taught by Akemi fall within the claimed amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the ratio the (meth)acrylic copolymer having a carboxyl group and the (meth)acrylic copolymer having a pyrrolidone group is 1:2.0 to 1:95, this is suggested by the amounts taught by Akemi. For example, if the content of the (meth)acrylic copolymer having a carboxyl group is 10% as taught by Akemi and the content of (meth)acrylic copolymer having a pyrrolidone is 20% as taught by Akemi is 20%, this forms the ratio of 1:2 that falls within the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the elected species N-lauryl pyrrolidone claimed by claims 3 and 4, it is taught by Babu, Sasaki, Godwin and Choi.
Regarding claims 6 and 7 that the transdermal absorption promoter comprises combination of N-laurylpyrrolidone, and IPM, elected species, the combination of the cited references teaches the combination of the claimed permeation enhancer.
Regarding claims 8 and 9 that the (meth)acrylic copolymer having a pyrrolidone group is 2-ethylhexyl acrylate-vinylpyrrolidone copolymer, the elected species, this is taught by both WO ‘393 that teaches MAS683, Akemi and Yasukochi.
Regarding claims 10 and 11, (meth) acrylic acid copolymer having a carboxyl group is an acrylic acid-octyl acrylate copolymer, the elected species, of this is taught by WO ‘393 that teaches DURO-TAK 87-2194 and DURO-TAK 87-2051, and further taught by both Akemi and Yasukochi.
Regarding the claimed amount of zonisamide of 1-20% as claimed by claim 12, WO ‘393 teaches 1-50% by weight and preferably 5-30%, Akemi teaches 1-40 active agent, and Yasukochi teaches amount of the drug in the adhesive layer ranges from 1-40% and preferably 5-20% by weight of the adhesive layer. Therefore, the amount of the drug overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the claimed amount of the adhesive of 31-98% as claimed by claim 13, Akemi teaches 2-20% of polymer (A) and 10-80% of polymer (B) that forms 12-100% of the drug containing layer that overlaps with the claimed amount. Further, WO ‘393 teaches adhesive in the adhesive layer forms the rest of 100% by weight of the adhesive layer, e.g. if the drug is 10% and additives is 20%, then the adhesive is 70%. Therefore, the amount of the adhesive overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the claimed amount of absorption promoter of 1% to 40% as claimed by claim 14, WO ‘393 teaches 1-40% as claimed.
Regarding claim 15 that a compounding amount of the adhesive agent in the transdermal absorption-type patch preparation is 1.5 parts by mass to 40 parts by mass, based on 1 part by mass of the zonisamide or the alkali metal salt thereof, in view of the teaching of WO ‘393 and Akemi, the amount taught by the references can form ratios overlapping with the claimed ratios.
Regarding claim 16 that a compounding amount of absorption promoter in the transdermal absorption-type patch preparation is 0.05 parts by mass to 40 parts by mass, based on 1 part by mass of the zonisamide or the alkali metal salt thereof, in view of the teaching of WO ‘393 and Akemi, the amount taught by the reference can form ratios overlapping with the claimed ratios, e.g. if the drug is 1% and absorption promoter is 1%, then promoter is 1 parts by mass based on 1 part by mass of the drug that falls within the claimed range.
Regarding claim 17 that the adhesive agent comprises a 2-ethylhexyl acrylate-vinylpyrrolidone copolymer and an acrylic acid-octyl acrylate copolymer, and the transdermal absorption promoter comprises N-laurylpyrrolidone and isopropyl myristate, the compounding amount of the adhesive agent is 10 parts by mass to 25 parts by mass, and the compounding amount of the transdermal absorption promoter is 1 part by mass to 10 parts by mass, based on 1 part by mass of the zonisamide or the alkali metal salt thereof, the combination of the cited references teaches all the claimed ingredients in the overlapping amounts.
Regarding the thickness of the adhesive layer of 30 µm to 200 µm as claimed by claim 18, WO ‘393 teaches 20-200 µm that overlaps with the claimed thickness and exemplifies 60 µm of the dried layer that fall within the claimed thickness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive.
Applicants argue that the amended claims are not obvious in view of the combination of many cited references. First, the references fail to teach or suggest the specific ratio of two copolymers. Second, the references teach away from such a ratio. Akemi teaches 10-80% methacrylate copolymer containing pyrrolidone group and 1-20% methacrylate containing carboxyl group. The Examiner notes that the claims do not recite a ratio of the two copolymers. Further, the claims do not exclude the presence of component (C) taught by Akemi.

In response to this argument, to this argument, it is argued that Akemi teaches copolymer (A) and (B) each in amounts overlaps with the claimed amounts. Methacrylate containing pyrrolidone group is claimed to be 40-95% and Akemi teaches 10-80%, and methacrylate containing carboxyl group is claimed to be 1-20% and Akemi teaches 20-90% that overlaps with the claimed amount. Therefore, for example, if the content of the (meth)acrylic copolymer having a carboxyl group is 10% as taught by Akemi and the content of (meth)acrylic copolymer having a pyrrolidone is 20% as taught by Akemi is 20%, this forms the ratio of 1:2 that falls within the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Further, Yasukochi teaches polymer blend comprising 5-70% of pyrrolidone containing polymer that overlaps with the claimed amounts. Note that the claims’ language does not exclude the presence of component (C) taught by Akemi.

Applicants argue that the Examiner did not consider the content ratio of the component (A) and the component (B) of 1:0.5 to 1:1.5 recited in claim 1 of Akemi since the present claims did not recite a ratio of the two copolymers.

In response to this argument, while Akemi claims only certain ratio, however, the reference teaches other ratios that cannot be ignored. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Akemi teaches concentration of each copolymer (A) and (B) overlapping with the claimed concentration. The concentrations taught by the reference include points wherein the concentration of the copolymer form the instantly claimed ratio. All the elements of the claimed inventions are suggested by the combination of the cited references

Applicants argue that Akemi discloses that the content ratio of Component (A) and Component (B) in the invention is 1:0.5 to 1:1.5. Please see claim 1 of Akemi. Akemi discloses that if the amount of the B component is too large, the improvement of the skin adhesion property tends to be gradually unpredictable. paragraph [0028] of Akemi. In paragraphs [0061] and [0063] Akemi teaches the mixture having the content ratio of the component (A) and the component (B) of 1: 1.8 cannot form an adhesive layer in a transdermal absorption-type patch preparation. Further, Akemi discloses that the content ratio of Component (A) and Component (B) of 1:0.5 to 1:1.5 is an essential requirement as recited in claim 1 of Akemi.

In response to this argument, applicant’s attention is directed to the scope of the present invention that is directed to a composition, and all the elements and their amounts of the claimed product are taught by combination of the cited references. Further motivation to combine the references exists, even if different from what applicants had done or to achieve a different results. Applicants did not desire to achieve specific degree of adhesiveness, and the present composition may comprise other components to add to the adhesiveness of the composition. The prior art does not have to teach the same use of the composition or achieve the same properties applicants achieved. Reasonable expectation to achieve the present invention has been presented, as set forth in this office action. Further, Akemi suggested the claimed ratio of 1:2 within other ratios, and one having ordinary skill in the art would have selected the desired ratio based on the desired results. It had been decided by Courts that the indiscriminate selection of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163.

Applicants argue that, to those of ordinary skill in the art at the time of the invention, Akemi teaches away from the transdermal absorption-type patch preparation comprising the adhesive layer having the content ratio of the (meth)acrylic copolymer having a carboxyl group and the (meth)acrylic copolymer having a pyrrolidone group of 1:2.0 to 1:95. That is, the ratio of the two copolymers of the amended claims does not overlap with the cited references. Further, there is no motivation to modify this ratio since Akemi teaches way from doing so. Therefore, even if Akemi and WO ‘393 and the various other references are combined, invention of the amended claims is not obvious in view of the cited references.

In response to this argument, it is argued that all the elements of the claimed composition is taught by combination of the cited references including overlapping ratio of the adhesive components. Motivation to combine the references, and reasonable expectation to achieve the present invention exist, as set forth in this office action. "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 27 F.3d 551,553 (Fed. Cir. 1994). Akemi does not teach away from the present invention. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). 
Motivation can be different from what applicants had done. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The cited references recognized the non-irritating property of alkyl pyrrolidone, e.g. Yasukochi. Babu recognized the synergistic effect of skin permeation enhancement when alkyl pyrrolidone is combined with IPM, and Sasaki recognized the superior skin permeation effect of lauryl pyrrolidone over methyl pyrrolidone. One would have expected interaction of lauryl pyrrolidone with skin lipid that enhances their penetration behavior into the lipids allowing drugs to penetrate the skin. One having ordinary skill in the art would have reasonably and successfully arrived to the present invention. 
The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
The examiner believes that a prima facie case of obviousness has been established as set forth in this office action. Motivation to combine the references exists, as well as reasonable expectation to achieve the present invention. In considering the disclosure of the reference, it is proper to take into account not only the specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). The rational to modify or to combine the prior art does not have to be expressly stated in the prior art; the rational may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve different problem. It is not necessary that the prior art suggest the combination or modification to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972). 
A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010). Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for an additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./